Citation Nr: 1032063	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-33 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1962 to March 1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 by the Department of Veterans Affairs 
(VA), St. Petersburg, Florida, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claim for service connection for 
rheumatoid arthritis.  

The record contains evidence of a current rheumatoid arthritis 
diagnosis, as well as a July 2005 VA physician's opinion 
indicating that it is "very possible" that the Veteran's 
rheumatoid arthritis is due to his active service. See VA 
Outpatient Treatment Note, July 6, 2005.  Unfortunately, the 
physician provided no basis or rationale for his opinion.  

Where there is evidence of a current disability, VA will provide 
a medical examination or obtain a medical opinion if the evidence 
indicates that a current disability may be associated with 
military service, but the record does not contain sufficient 
medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In light of the July 2005 statement from the Veteran's VA 
physician, and further considering the Veteran's contentions 
regarding the onset of his symptomatology, the Board finds that 
the Veteran should be afforded a VA examination to determine 
whether his rheumatoid arthritis had its onset in service or is 
otherwise related to service, to include Agent Orange exposure.  
In this regard, the Board observes that his service treatment 
records reflect complaints of joint pain (knee pain, in 
particular) of unknown etiology.  

The Veteran also indicated in his February 2006 Notice of 
Disagreement that he received treatment from VA facilities in 
Orlando and Tampa and that several VA physicians from those 
treatment centers opined that his arthritis was due to active 
service.  The record does not contain any VA treatment records 
dated after November 2005.  Consequently, the Board finds that a 
remand is necessary to obtain the VA treatment records. See Bell 
v. Derwinski, 2 Vet. App. 611 (1992)).


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file 
VA treatment (from Orlando and Tampa) records 
since November 2005 pertinent to rheumatoid 
arthritis.  

2. Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
rheumatoid arthritis found.  His claims file 
should be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (at least 50 percent probable) 
that the Veteran's rheumatoid arthritis had 
its onset in service or is related to 
service, to include Agent Orange exposure.  

The examiner should set forth the complete 
rationale for all opinions expressed should 
comment on the evidence that supports all 
conclusions reached.  

3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


